DETAILED ACTION
Examiner acknowledges receipt of the reply filed 12/16/2021, in response to the nonfinal office action mailed 9/16/2021.	
Claims 13-16, 18, and 20-26 are pending. Claim 17 and 19 have been canceled. Claims 23-26 remain withdrawn from further prosecution for the reasons made of record.
Claims 13-16, 18, and 20-22 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings- withdrawn
The objection to the drawings is withdrawn in view the amendment filed 12/16/2021.

Specification- withdrawn
The objection to the specification is withdrawn in view the amendment filed 12/16/2021 providing a new supplemental abstract.



Claim Objections- withdrawn
The objection of claims 13 and 20 is withdrawn in view the amendment filed 12/16/2021.

Claim Rejections - 35 USC § 112- withdrawn
the rejection of claims 15 and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view the amendment filed 12/16/2020.

Claim Rejections - 35 USC § 103- withdrawn
the rejection of claims 13-20 and 22 under 35 U.S.C. 103 as being unpatentable over Riethmuller et al. (U.S. 2006/0100155- previously cited), in view of Deghenghi et al. (U.S. 2003/0044463, is withdrawn in view the amendment filed 12/16/2021.
The rejection of claims 13-22 under 35 U.S.C. 103 as being unpatentable over Riethmuller et al. (U.S. 2006/0100155) and Deghenghi et al. (U.S. 2003/0044463), as applied to claims 13-20 and 22 above, and further in view of Holford (Clinical Pharmacokinetics 30: 329-332 (1996)), is withdrawn in view the amendment filed 12/16/2021.

Response to Arguments
Applicant’s arguments filed 12/16/2021 with respect to the to the above rejections have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment filed 12/16/2021.  An action on the merits is set forth herein.
Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Maintained rejection
Claim interpretation 
The instant composition claims recite intended uses, e.g., “composition for the treatment of an estrogen related disease while preventing or reducing the likelihood of developing estrogen deficiency related side effects” per claim 13. Examiner further notes that the recitation of “effective amount is sufficient for providing a mean endogenous serum estradiol level of between about 20 pg/ml and 60 pg/ml in a patient in a treatment period of at least four weeks, and wherein an "add-back" therapy is not administered to the patient during the treatment period” is a results effective parameter that occurs upon administration of a defined dosage amount to a patient. This claim limitation further imparts a treatment regimen (method step) in a composition claim.
Dependent claims 14-18 and 22 recite further intended uses.  
M.P.E.P. § 2111.02 reads, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” As such, the limitation “for 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-16, 18, and 20-22 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating endometriosis and reducing the likelihood of developing bone loss using the recited dosage amounts found in claim 21 (25-80 mg teverelix TFA), does not reasonably provide enablement for treatment of all estrogen related diseases much less prevention of developing estrogen deficiency related side effects.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  This rejection is maintained from the office action mailed 9/16/2021, but has been amended to reflect claims filed 1216/2021.
full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed more recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
With regard to enablement of a claim drawn generally to treatment of impairment of a body organ’s functions, see In re Schmidt, 153 USPQ 640, 653.
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is In re Vaeck, 20 USPQ2d 1438, 1444.   
The analysis is as follows: 
(1) Breadth of claims.  Claim 13 is directed to a pharmaceutical composition for the treatment of an estrogen related disease while preventing or reducing the likelihood of developing estrogen deficiency related side effects, said composition comprises a therapeutically effective amount of at least one Gonadotrophin-releasing hormone (GnRH) antagonist administered in a sustained release formulation in the form of a microcrystalline aqueous suspension, wherein said therapeutically effective amount is sufficient for providing a mean endogenous serum estradiol level of between about 20 pg/ml and 60 pg/ml in a patient in a treatment period of at least four weeks, and-wherein an add-back therapy is not administered to the patient during the treatment period, wherein the mean endogenous serum estradiol level is provided by a single dosage of a therapeutically effective amount of GnRH antagonist, and wherein the GnRH antagonist or salt thereof is N-Ac-d-Nal1,d-pCl-Phe2,d-Pal3,d-(Hci)6,Lys(iPr)8,d-Ala10 trifluoro-acetate (Teverelix TFA).  Claim 22 recites that the  estrogen related disease is endometriosis.
	The specification states that the preferred estrogen-related disease is endometriosis, but other relevant disease are uterine fibroids, uterine leiomyoma, endometrial cancer, uterine cancer, uterine leiomyosarcomas, ovarian cancer or breast cancer, polycystic ovary syndrome, dysfunctional uterine bleeding, vaginal bleeding, menorrhagia, premenstrual syndrome, migraine headache, cervical intraepithelial neoplasia, adenomyosis and Alzheimer's disease (para. [0030] of the published The term “estrogen deficiency related side effects” is not expressly defined in the specification.  The specification does indicate that estrogen deficiency adverse effects include bone loss.  The specification states many women with endometriosis choose repeated surgeries and often struggle to resist addiction to narcotic analgesics because of disabling pain (para. [0015]).
	The claim term “therapeutically effective amount” is not expressly defined in the specification. Per claim 13, a therapeutically effective amount is sufficient for providing a mean endogenous serum estradiol level of between about 20 pg/ml and 60 pg/ml in a patient.  In order to achieve the therapeutic goal of “a mean endogenous serum estradiol level of between about 20 pg/ml and 60 pg/ml”, a patient must be administered a defined dosage amount (e.g., dosage recited in claim 21).
Breast cancers come in a great variety.  See e.g., Merck Manual Breast Cancer accessed 08/21/2014 at URL: merckmanuals.com/home/womens_health_issues/breast_disorders/breast_cancer.html- previously cited).  Breast cancer is the second most common cancer among women after skin cancer and, of cancers, is the second most common cause of death among women after lung cancer.  Id.  
There are many types of ovarian cancer (Ovarian Cancer, accessed 8/21/2014 at merckmanuals.com/home/womens_health_issues/cancers_of_the_female_reproductive_system/ovarian_cancer.html?qt=ovarian cancer&alt=sh- previously cited). Ovarian cancers are a heterogeneous group of tumors.  Id. They develop from the many different types of cells in the ovaries. Cancers that start on the surface of the ovaries (epithelial carcinomas) account for at least 80%. Id. Most other ovarian cancers start Id.
Cancer of the uterus develops in the lining of the uterus (endometrium) and is thus also called endometrial cancer (Merck Manual Cancer of the Uterus, accessed 8/21/2014 at URL: merckmanuals.com/home/womens_health_issues/cancers_of_the_female_reproductive_system/cancer_of_the_uterus.html?qt=Cancer of the Uterus&alt=sh - previously cited).  In the United States, it is the most common gynecologic cancer and the fourth most common cancer among women.  Id.  There are a variety of cancers that fall within the category of uterine cancers.  Id.  
Alzheimer disease causes progressive cognitive deterioration and is characterized by beta-amyloid deposits and neurofibrillary tangles in the cerebral cortex and subcortical gray matter (Merck manual Alzheimer’s disease, accessed 9/11/2021 at URL: merckmanuals.com/professional/neurologic-disorders/delirium-and-dementia/alzheimer-disease?query=Alzheimer's#- previously cited).  Alzheimer’s is the most common cause of dementia, and accounts for 60 to 80% of dementias in older people.  Treatments for Alzheimer’s disease include cholinesterase inhibitors, and aducanumab (an anti-amyloid monoclonal antibody).  Efficacy of high-dose vitamin E (1000 IU orally once or twice a day), selegiline, nonsteroidal anti-inflammatory drugs (NSAIDs), Ginkgo biloba extracts, and statins is unclear. Estrogen therapy does not appear useful in prevention or treatment and may be harmful (p. 7).
 (2)  The nature of the invention and predictability in the art:  The invention is directed toward and is therefore physiological in nature.  It is well established that “the scope of In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). 
(3) Direction or Guidance:  That provided is very limited.  Results indicate that administration of a dosage (30 or 45 mg Teverelix TFA) yields a specific endogenous serum estradiol level which is protective of bone mineral density levels.  No actual estrogen related diseases were assessed.  Examiner further notes that the claim term "estrogen deficiency related side effects” is not expressly defined in the specification thus it is unclear as to what falls within the scope of this claim term.  See the separate 112b rejection for further details.
	The only GnRH antagonist that was used was Teverelix TFA.  There are no other examples of estrogen deficiency related side effects than that of bone mineral density.
There are no examples of prevention of any estrogen deficiency related side effect.
	In order to prevent, the skilled artisan must be able to first predict and identify subjects that are at risk for developing an estrogen deficiency related side effect, as well as required dosage amounts and routes of administration of a GnRH antagonist in order to prevent development of a disease or side effect in a subject.
(4) State of the Prior Art: the following is a selection of articles relating to the instant claim scope.
Riethmuller et al. (U.S. 2006/0100155- previously cited) teach compositions and methods for treating endometriosis comprising administration of an LH-RH antagonist (abstract; paras. [0018]-[0034]).  LHRH antagonists include cetrorelix, teverelix, See also Fig. 2.  
Finas et al (Expert Opin. Pharmacother. 7:2155-2168 (2006)- previously cited) teach that administration of GnRH antagonists immediately reduces pituitary gonadotropin secretion by competing with endogenous GnRH for its pituitary receptors. Intracellular gonadotropin storage and signaling is not affected; hence, the lack of intrinsic activity. No flare-up effect occurs and gonadotropin levels decrease, directly leading to an immediate therapeutic effect, in contrast to GnRH agonists. Downregulation of gonadotropin release can be modulated by receptor-related concentration of a GnRH antagonist and it is completely reversible at each time point. Estradiol levels depend on GnRH antagonist dosage. The duration and the extent of this effect are dose dependent]. Normalisation of gonadal function can be expected a few days after cessation of GnRH antagonist administration, when the native GnRH concentration exceeds the GnRH antagonist concentration at the receptor (p. 2156).  Endometriosis is a common cause of infertility and chronic pain. Investigations into new therapeutic concepts are mainly performed to achieve better quality of life. The most common therapeutic concept is to combine surgical treatment with drug therapy. The main therapeutic option today is to inhibit the biosynthesis of estradiol. The use of 
(5)  Working Examples:  Example 1 of the specification relates to Teverelix TFA formulations that were subcutaneously administered to eight healthy female subjects. Mean serum estradiol concentrations were assessed (Fig. 1).  The GnRH antagonist reduced estradiol concentrations when compared to placebo but maintained low levels of estradiol production (p. 15).  
Example 2 relates to a phase I study in which formulations comprising either 30 or 45 mg Teverelix TFA were subcutaneously administered to healthy female subjects. Serum estradiol concentrations were measured over a period of 63 days (p. 17).  Bone mineral density was assessed as a measurement of two different bone mineral markers.  Telopeptides type I collagen, cross-linked, N-terminal (CTX) was measured in serum of the treated subjects, and deoxypyridinoline (DPD) was measured in the subjects urine (p. 20).  It was determined that no significant alteration of the bone markers occur during the course of the study.  The specification states “no significant alteration in the bone markers, urine DPD and serum CTX, was observed during the course of the 
	No actual treatment of an estrogen related disease was assessed.  No other parameters of estrogen deficiency related side effects besides bone mineral density.  Examiner expressly notes that the specification does not provide any data relating to preventing any estrogen deficiency related side effects.
Examiner expressly notes that per Fig 1, following administration of 60 mg OR 45 mg teverelix TFA, mean estradiol levels did not reach a range of 20-60 pg/ml until around 2 ½ weeks.  One week is 168 hours, 2 weeks is 336 hours, and 408 hours is about 2 ½ weeks. See also tables 1 and 2. Examiner notes that 1 ng/mL (y axis of Figure 1) is equivalent to 1 pg/mL.  Examiner expressly notes that per Example 1, teverelix TFA was administered to healthy female subjects thus the probative value of treatment correlating to a patient population for “treatment of an estrogen related disease” remains unclear.  
This is contradictory to the claim scope which states that the mean estradiol concentration is between about 20 pg/ml to 60 pg/ml.  Examiner reiterates it took 2 ½ weeks to achieve the claimed mean estradiol serum levels.  The instant claims recite that a patient administered a single dosage of Teverelix TFA what achieve a mean serum estradiol levels of 20-60 pg/ml following a single dosage of Teverelix TFA.
Per Fig 6, following administration of 30 mg OR 45 mg teverelix TFA, mean estradiol levels did not reach a range of 20-60 pg/ml until around day 10 for 30 mg teverelix TFA , and day 12 for 45 mg teverelix TFA, respectively.  Examiner further notes that p.18, ll. 26-29 indicates that the baseline estradiol levels of the healthy 
 (6) Skill of those in the art:
An ordinary artisan in the area of drug development would have experience in screening peptide compounds for particular activities. Screening of new drug candidates, while complex, is routine in the art. The process of finding new drugs that have in vitro activity against particular biological target is well known. Additionally, while high throughput screening assays can often be employed, developing a therapeutic method, as claimed, is generally not well-known or routine, given the complexity of certain biological systems such as the hormonal system.  Examiner expressly notes that the instant claims encompass numerous estrogen related diseases that affect different organs of the body, including but not limited to the uterus, breast, ovaries, endometrial tissue, brain, and cardiovascular system.  Determining how a particular peptide, e.g., a GnRH antagonist, will impact numerous organs of the body is not routine.
Accordingly, the skill in the art is deemed to be high. 
(7) The quantity of experimentation needed: given the fact that, historically, the development of new drugs has been difficult and time consuming, and especially in view of factors 1-6, the quantity of experimentation needed is expected to be substantial and undue.  
	Examiner further notes that the mean endogenous serum estradiol levels only occur several weeks after an additional dose of a specific dosage amount of teverelix TFA. Moreover, the therapeutic goal of “a mean endogenous serum estradiol level of between about 20 pg/ml and 60 pg/ml” was found to only be attributed to specific dosage amounts, e.g. recited in claim 21.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
Response to arguments
Applicant traverses the rejection at pp. 5-6 of the reply filed 12/16/2021.  Applicant asserts that inventors have found that the claimed microcrystalline aqueous suspension is advantageous[] in maintaining the mean endogenous serum estradiol level of between about 30 and 50 pg/ml for prolonged period of time of at least four weeks; thereby not only lying regression of endometriotic lesions but also substantially limit the side effects of hypoestrogenenemia (p.5, last para). Applicant asserts that the cited estrogen related diseases can be caused by or at least related to abnormal estradiol concentration.  Applicant states that the office “failed to refute this” (reply at p, 6).  Applicant further states 
[T]he specification discloses that the estrogen threshold hypothesis postulates that the therapeutic window of serum estradiol concentration, between 30 and 50 pg/mL, would protect against bone mineral loss and prevent stimulation of endometrial tissue growth.  The specification further discloses that inflicting severe hypoestrogenemia protracted interval normally causes patients to endure the discomfort of central estrogen deficiency symptoms, such as vasomotor symptoms, vaginal dryness, emotional instability, and insomnia but risks accelerating bone density loss and enhancement of cardiovascular risk factors which are associated with protracted estrogen deprivation.

Examiner has reviewed and considered applicant’s arguments but is not persuaded. Applicant appears to misconstrue the reasoning of an enablement rejection, which is to establish that the specification fails to provide specific guidance for one of ordinary skill in the art to make and use the claimed composition over the entire scope of what is claimed by applicant. 
The above excerpt of applicant’s arguments establishes that the specification is based on a “estrogen threshold hypothesis”.  The basis of the enablement rejection is the lack of guidance for the skilled artisan to practice the claimed invention over the entire scope of the recited claims.  The examples indicate that specific dosages of teverelix TFA were administered to healthy individuals.  Bone marker levels were measured to assess bone loss (Fig. 7). 
Examiner expressly notes that per Fig 1, following administration of 60 mg OR 45 mg teverelix TFA, mean estradiol levels did not reach a range of 20-60 pg/ml until around 2 ½ weeks.  One week is 168 hours, 2 weeks is 336 hours, and 408 hours is about 2 ½ weeks. See also tables 1 and 2. 
This is contradictory to the claim scope which states that the mean estradiol concentration is between about 20 pg/ml to 60 pg/ml.  Examiner reiterates it took 2 ½ weeks to achieve the claimed mean estradiol serum levels.  The instant claims recite that a patient administered a single dosage of Teverelix TFA can achieve a mean serum 
Per Fig 6, following administration of 30 mg OR 45 mg teverelix TFA, mean estradiol levels did not reach a range of 20-60 pg/ml until around day 10 for 30 mg teverelix TFA , and day 12 for 45 mg teverelix TFA, respectively.  Examiner further notes that p.18, ll. 26-29 indicates that the baseline estradiol levels of the healthy patients in the 30 mg teverelix TFA had a mean baseline estradiol level of 27.7 ng/L (same as 27.7 pg/mL).
No actual treatment of an estrogen related disease was assessed.  No other parameters of estrogen deficiency related side effects besides bone mineral density were assessed.  Examiner expressly notes that the specification does not provide any data relating to preventing any estrogen deficiency related side effects.
As noted in the above rejection by the Merck manual for Alzheimer’s, estrogen therapy does not appear useful in prevention or treatment and may be harmful (p. 7).  Additionally, to conflate estradiol levels as a sole causation of numerous diseases and disorders, including but not limited to, migraines, ovarian cancer, breast cancer, Alzheimer’s, “emotional instability”, and insomnia minimizes a myriad of complex metabolic and cellular interactions that happen throughout the body. Examiner further notes that applicant’s data appears to be limited to women and does not take into account that adult men also have endogenous estrogen and estradiol levels.
The rejection is maintained for at least these reasons and those previously made of record.

New Objections and Rejections 
Claim Objections- new objection
Claim 13 is objected to because of the following informalities: 
Claim 13 should be amended to recite “ A pharmaceutical composition … said composition comprises a therapeutically effective amount of at least one Gonadotrophin-releasing hormone (GnRH) antagonist administered in a … a therapeutically effective amount of GnRH antagonist, and wherein the GnRH antagonist 
Examiner further notes that the only use of the phrase “or salt thereof” was limited to claim 19, as originally filed.  The term “salt” does not appear anywhere else in the specification or claim set.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16, 18, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out This is a new rejection necessitated by the amendment filed 12/16/2021.

Instant claim 13 recites
A pharmaceutical composition for the treatment of an estrogen related disease while preventing or reducing the likelihood of developing estrogen deficiency related side effects, said composition comprises a therapeutically effective amount of at least one Gonadotrophin-releasing hormone (GnRH) antagonist administered in a sustained release formulation in the form of a microcrystalline aqueous suspension, wherein said therapeutically effective amount is sufficient for providing a mean endogenous serum estradiol level of between about 20 pg/ml and 60 pg/ml in a patient in a treatment period of at least four weeks, and-wherein an add-back therapy is not administered to the patient during the treatment period, wherein the mean endogenous serum estradiol level is provided by a single dosage of a therapeutically effective amount of GnRH antagonist, and wherein the GnRH antagonist or salt thereof is N-Ac-d-Nal1,d-pCl-Phe2,d-Pal3,d-(Hci)6,Lys(iPr)8,d-Ala10 trifluoro-acetate (Teverelix TFA).

The term “estrogen deficiency related side effects” is a relative term which renders the claim indefinite. The term “estrogen deficiency related side effects” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This claim term is not defined in the specification, thus the skilled artisan is not apprised of the identity of “side effects” and how they are “related” to estrogen deficiency.  The phrase “related side effects” does not fully define what is meant by the term.  Thus, it is unclear as to the “side effects” or characteristics that occur in a patient that specifically correlate with/have direct causation by an estrogen deficiency in a patient.

Claim clarification is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is a new rejection necessitated by the amendment filed 12/16/2021.
Claims 15 and 20 depend from claim 13.  Instant claim 13 recites
A pharmaceutical composition for the treatment of an estrogen related disease while preventing or reducing the likelihood of developing estrogen deficiency related side effects, said composition comprises a therapeutically effective amount of at least one Gonadotrophin-releasing hormone (GnRH) antagonist administered in a sustained release formulation in the form of a microcrystalline aqueous suspension, wherein said therapeutically effective amount is sufficient for providing a mean endogenous serum estradiol level of between about 20 pg/ml and 60 pg/ml in a patient in a treatment period of at least four weeks, and-wherein an add-back therapy is not administered to the patient during the treatment period, wherein the mean endogenous serum estradiol level is provided by a single dosage of a therapeutically effective amount of GnRH antagonist, and wherein the GnRH antagonist or is N-Ac-d-Nal1,d-pCl-Phe2,d-Pal3,d-(Hci)6,Lys(iPr)8,d-Ala10 trifluoro-acetate (Teverelix TFA).

Claim 15 does not further limit claim 13 because it recites the same mean endogenous serum estradiol level as recited in claim 13.
Claim 20 is deemed to be broader in scope than claim 13. Claim 20 recites a Markush group of GnRH antagonists whereas instant claim 13 was amended to recite a single GnRH antagonist, teverelix TFA. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Relevant art
Riethmuller et al. (U.S. 2006/0100155- previously cited) teach compositions and methods for treating endometriosis comprising administration of an LH-RH antagonist (abstract; paras. [0018]-[0034]).  LHRH antagonists include cetrorelix, teverelix, ganirelix, antide or abarelix (e.g., para. [0064], [0079]). The reference further teaches that the compositions can reduce bone density loss (e.g., para. [0015], [0018]-[0023], [0033]).  During the treatment the estradiol serum concentration levels are kept between 35 pg/ml and 80 pg/ml, preferably between about 45-75 pg/ml, more preferably between about 50-75 pg/ml. The LHRH antagonist is administered only for 4 to 12 weeks (short-term induction treatment), either by daily, weekly or monthly administration (para. [0024]). See also Fig. 2.  
Expert Opinion on Pharmacotherapy 16:2465-2483 (2015)- previously cited) is a review article discussing drug therapies for endometriosis. The reference teaches that endometriosis is an estrogen-dependent chronic disease requiring long-term therapy (abstract).  Tafi et al. teach result of a clinical trial in which the GnRH antagonist cetrorelix acetate was administered to 15 patients with symptomatic endometriosis at different stages (p. 2470).  Patients were treated with weekly subcutaneous 3 mg cetrorelix over a total period of 8 weeks. After 8 weeks, laparoscopy was performed to assess the number, size and location of endometriotic implants. All patients (15/15; 100%) were free of symptoms during GnRH antagonist treatment.  Id.  During therapy the mean level serum estradiol was about 50 pg/ml (p. 2470).  Tafi et al further teach that the GnRH antagonist elagolix was assessed in a clinical trial.  Daily (50 -- 200 mg) or twice-daily (100 mg) administration for 7 days during mid follicular phase results in a prevention of high midcycle E2 levels in most subjects. Overall, the compound was safe and well tolerated (p. 2471).  A Phase II, randomized, placebo-controlled parallel group study was conducted to investigate the efficacy of elagolix for the treatment of endometriosis-associated pelvic pain. The study structure consisted of up to 8 weeks of screening with data collection to establish baseline pain, an 8-week double-blind placebo-controlled treatment period, a 16-week open-label treatment period with all patients receiving elagolix 150 mg once per day and a 6-week post-treatment follow-up period.  Id.  Data showed significantly greater mean reductions from baseline to week 8 in dysmenorrhea (-1.13 ± 0.11 vs -0.37 ± 0.11, p < 0.0001), non-menstrual pelvic pain (-0.47 ± 0.07 vs -0.19 ± 0.07, p = 0.0066) and dyspareunia (-0.61 

Hodgen (U.S. 5,658,884- previously cited) teaches a regimen for the therapeutic management of a gonadal-steroid dependent condition in a mammal constitutes reducing the estrogen supply thereof by means of administration of a GnRH antagonist in an amount effective to inhibit proliferation of endometrial tissue without substantially stopping the production of endogenous estrogen (abstract).  The concentration of serum estradiol has been suppressed to an optimized level appropriate to the therapeutic management of the gonadal-steroid dependent condition such as endometriosis in that individual by the administration of a GnRH antagonist at a given dosage level involves titering the dosage.  Id.  The GnRH antagonist is provided in an amount which is effective to provide an average 24 hour serum estradiol from about 30 to 50 pg/ml (col. 3). The reference further teaches that the level of GnRH antagonist is sufficient to avoid a side effect such as menopausal bone density loss (cols. 2-3).  Hodgen teach that the approach is superior to estrogen-progestin add back therapy because the GnRH antagonist regimen is titered to individual needs which are revealed by both residual estrogen levels in blood and whether endometrial proliferation is sufficient to allow withdrawal bleeding after a brief course of progesterone therapy.  The technology allows a practical method wherein estrogen levels are low enough to achieve therapeutic benefits from reduced estrogen supplies, but high enough to minimize or avoid the consequences of long-term estrogen deprivation (col. 4).
  

Conclusion
No claims are allowed.
Claims 13-16, 18, and 20-26 are pending.  Claims 23-26 have been withdrawn.
Claims 13-16, 18, and 20-22 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE HA/Primary Examiner, Art Unit 1654